Name: Council Decision (EU, Euratom) 2018/472 of 19 March 2018 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2018-03-22

 22.3.2018 EN Official Journal of the European Union L 79/23 COUNCIL DECISION (EU, Euratom) 2018/472 of 19 March 2018 appointing a member of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal by the Kingdom of Belgium, Having regard to the opinion of the European Parliament (1), Whereas: (1) The term of office of Mr Karel PINXTEN as a member of the Court of Auditors expired on 28 February 2018. (2) A new member should therefore be appointed to the Court of Auditors, HAS ADOPTED THIS DECISION: Article 1 Ms Annemie TURTELBOOM is hereby appointed member of the Court of Auditors for the period from 1 May 2018 to 30 April 2024. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 March 2018. For the Council The President R. PORODZANOV (1) Opinion of 1 March 2018 (not yet published in the Official Journal).